DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 4 June 2021, which papers have been made of record.
Claims 1-3 and 5-14 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotational force supply device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with agent Debodhonyaa Sengupta on 10 September 2021.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 14 (Currently amended). An anchor bolt repairing method, the method comprising:
	cutting a corroded portion of an anchor bolt; 
	providing an anchor bolt machining apparatus, wherein the anchor bolt machining apparatus comprises:
		an anchor bolt machining die; and 
		a die holder,
		wherein the anchor bolt machining die includes a first head portion for fixing an anchor bolt and a first body portion receiving a screw machining die, and
		wherein the die holder includes a second head portion coupled to a rotational force supply device, a support portion coupled to the anchor bolt machining die, and a second body portion connecting the second head portion and the support portion to each other;
	introducing the screw machining die into the first body portion of the anchor bolt machining die
	inserting an end portion of the anchor bolt, from which the corroded portion has been cut away, into the first head portion; 
	coupling the anchor bolt machining die and the die holder;
	injecting a lubricant into the die holder; 
	coupling a rotational force supply device to the second head portion of the die holder; and 


Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art made of record does not explicitly disclose or fairly teach that “the anchor bolt machining die includes a first head portion for fixing an anchor bolt and a first body portion receiving a screw machining die” and “wherein the first head portion includes a drain hole, and wherein a portion of an upper surface of the screw machining die faces the drain hole,” in combination with the remaining limitations of the claim.
Regarding claim 13, the prior art of record does not explicitly disclose or fairly teach “introducing a screw machining die into s first body portion of an anchor bolt machining die; inserting an end portion of the anchor bolt, from which the corroded portion was cut away, into a first head portion of the anchor bolt machining die of an anchor bolt machining apparatus,” and “coupling a rotational force supply device to a second head portion of the die holder,” in combination with the remaining limitations of the claim.  The examiner notes that claim 13 was indicated allowable in the Office Action of 31 March 2021.
Regarding claim 14, the prior art of record does not explicitly disclose or fairly teach “introducing the screw machining die into the first body portion of the anchor bolt machining die; inserting an end portion of the anchor bolt, from which the corroded portion has been cut away, into the first head portion; coupling the anchor bolt machining die and the die holder,” and “coupling a rotational force supply device to the second head portion of the die holder,” in combination with the remaining limitations of the claim.  The examiner notes that claim 14 was indicated allowable in the Office Action of 31 March 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/11/2021